IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                          January 7, 2009
                                     No. 07-31101
                                   Summary Calendar                   Charles R. Fulbruge III
                                                                              Clerk

JOHN DOOLITTLE

                                                  Plaintiff-Appellant

v.

HERMAN HOLMES, Sergeant; TRISH FOSTER; DAVID JAMES; HOWARD
PRINCE; DAVIS, Colonel; JOLIE DARBONNE; VENOY, Warden; REGINALD,
Classification; BURL CAIN, Warden; RICHARD STALDER

                                                  Defendants-Appellees


                   Appeal from the United States District Court
                       for the Middle District of Louisiana
                             USDC No. 3:06-CV-986


Before DAVIS, GARZA, and PRADO, Circuit Judges.
PER CURIAM:*
       John Doolittle, Louisiana prisoner # 109680, filed a civil rights action
against several prison officials.         The magistrate judge recommended that
Doolittle’s claims be dismissed pursuant to Rule 12(b)(6) of the Federal Rules of
Civil Procedure. The district court adopted the magistrate judge’s report and
dismissed Doolittle’s action. We review de novo a dismissal under Rule 12(b)(6)



       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                                   No. 07-31101

for failure to state a claim on which relief can be granted. Kennedy v. Chase
Manhattan Bank USA, NA, 369 F.3d 833, 839 (5th Cir. 2004).
      Doolittle argues that the district court erred in dismissing his claim
against Sergeant Holmes, whom, Doolittle alleges, carried out a threat to falsify
a disciplinary report. Doolittle’s punishment for the disciplinary offense, cell
confinement for 13 months, does not implicate due process concerns. See Malchi
v. Thaler, 211 F.3d 953, 958 (5th Cir. 2000). Moreover, a claim that a prisoner
was “improperly charged with things he did not do,” standing alone, does not
state a due process claim. See Collins v. King, 743 F.2d 248, 253 (5th Cir. 1984).
      Doolittle contends that the district court erred in dismissing his claim
against Warden Cain. He asserts that Warden Cain took no actions to prevent
Sergeant Holmes from carrying out his threat to fabricate a disciplinary report.
Doolittle’s allegations fail to show that Warden Cain was personally involved in
the alleged constitutional deprivation. See Thompson v. Steele, 709 F.2d 381,
382 (5th Cir. 1983).
      Doolittle argues that the district court erred in dismissing his claim for
denial of exercise.     The magistrate judge, citing 42 U.S.C. § 1997e(e),
recommended dismissal of the denial-of-exercise claim on grounds that Doolittle
had not alleged a physical injury. Doolittle argues on appeal that his complaint
alleged that he suffered atrophy as a result of the denial of exercise. We review
the dismissal of this claim for plain error because Doolittle did not object to the
magistrate judge’s report on this ground. See Douglass v. United Servs. Auto.
Ass’n, 79 F.3d 1415, 1428-29 (5th Cir. 1996)(en banc).
      To show plain error, the appellant must show an error that is clear or
obvious and that affects his substantial rights. Wright v. Ford Motor Co., 508
F.3d 263, 272 (5th Cir. 2007). If the appellant makes such a showing, this court
has the discretion to correct the error but only if it seriously affects the fairness,
integrity, or public reputation of judicial proceedings. Id.



                                          2
                                   No. 07-31101

      A review of the record reveals that, in the section of his complaint devoted
to demands for relief, Doolittle alleged that he suffered atrophy. The pleadings
of pro se parties such as Doolittle are held to less stringent standards than those
filed by attorneys. See Haines v. Kerner, 404 U.S. 519, 520 (1972). Given that
Doolittle alleged a physical injury resulting from the denial of exercise, he has
pleaded “enough facts to state a claim to relief that is plausible on its face.” Bell
Atlantic Corp. v. Twombly, 127 S. Ct. 1955, 1974 (2007). Accordingly, we will
exercise our discretion on plain error review, vacate the dismissal of the denial-
of-exercise claim pursuant to § 1997e(e), and remand for further proceedings.
      Independent of his claim based on denial of exercise, Doolittle claims that
his confinement in an isolated cell for 71 days while awaiting reassignment
following his disciplinary conviction was a violation of his constitutional rights.
Doolittle’s detention in administrative segregation as a result of his disciplinary
conviction was not a constitutional violation. See Hewitt v. Helms, 459 U.S. 460,
468 (1983); Martin v. Scott, 156 F.3d 578, 580 (5th Cir.1998).
      For the first time on appeal, Doolittle claims that Sergeant Holmes
violated his First Amendment rights by threatening to file a disciplinary action
if Doolittle was seen talking with a female correctional officer. Doolittle also
claims, again for the first time on appeal, that his constitutional rights were
violated because he did not receive credit for the 71 days he spent awaiting
reassignment. This court will not consider these new theories of relief. See
Leverette v. Louisville Ladder Co., 183 F.3d 339, 342 (5th Cir. 1999).
      Doolittle moves for leave file a corrected brief in which he asserts that
Sergeant Holmes violated his First Amendment rights. This claim was not
raised below and will not be considered. See id. The motion is denied. Doolittle
has abandoned the remaining claims presented in the district court by failing to
brief them on appeal. See Yohey v. Collins, 985 F.2d 222, 224-25 (5th Cir. 1993).
      AFFIRMED IN PART, VACATED AND REMANDED IN PART; MOTION
DENIED.

                                         3